FILED
                             NOT FOR PUBLICATION                              FEB 19 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR TORLUCCI,                                  No. 11-17738

               Plaintiff - Appellant,             D.C. No. 4:08-cv-04124-SBA

  v.
                                                  MEMORANDUM *
VANCE NORUM, Ph.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Arthur Torlucci, a California state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs and safety when defendants assigned him to a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
double cell and discontinued his anxiety medication. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Nelson v. City of Irvine, 143 F.3d 1196,

1200 (9th Cir. 1998), and we affirm.

       The district court properly dismissed Torlucci’s action because Torlucci

failed to allege facts showing that defendants acted with conscious disregard to an

excessive risk to his heath or safety. See Toguchi v. Chung, 391 F.3d 1051, 1057

(9th Cir. 2004) (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to the prisoner’s health and safety); see

also Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a difference of opinion

between the physician and the prisoner concerning the appropriate course of

treatment does not amount to deliberate indifference to serious medical needs).

Moreover, the district court properly dismissed Torlucci’s claims against

defendants Evelsizor, Hendrick, Rushen, and Sid because Torlucci failed to set

forth facts linking defendants to the constitutional violations at issue. See Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability under [§] 1983 arises only

upon a showing of personal participation by the defendant. A supervisor is only

liable for the constitutional violations of . . . subordinates if the supervisor

participated in or directed the violations, or knew of the violations and failed to act

to prevent them” (citations omitted)).


                                            2                                      11-17738
      We do not consider claims, including Torlucci’s Religious Land Use and

Institutionalized Persons Act claim, raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).

      Torlucci’s pending motions are denied.

      AFFIRMED.




                                          3                                    11-17738